Exhibit 10.45

LOGO [g123076ex10_45pg001.jpg]

Dated 1th January 2011

Liberty Global Europe B.V.

- and -

Diederik Karsten

 

 

EMPLOYMENT AGREEMENT FOR INDEFINITE TERM

 

 



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

THE UNDERSIGNED:

 

(1) Liberty Global Europe B.V., a Dutch company with limited liability
(“besloten vennootschap”), having its registered office at Schiphol-Rijk, The
Netherlands, residing at Boeing Avenue 53, duly represented by Liberty Global
Europe Management B.V., in turn duly represented by Anton M. Tuijten,
hereinafter referred to as the “Company”;

AND

 

(2) Diederik Karsten, born November 6, 1956, residing at Vondelkade 28A, 2106
AK, Heemstede hereinafter referred to as the “Employee”.

THE PARTIES AGREE AS FOLLOWS:

 

1. DEFINITIONS

In this employment agreement dated January 11, 2011 (the Employment Agreement)
unless the context otherwise requires:

“Liberty Global Europe Group of Companies” means the Company and its group
companies. The term group company shall have the meaning attributed to the Dutch
term “groepsmaatschappij” in article 2:24b of the Dutch Civil Code; and

“Liberty Global” means Liberty Global, Inc.

 

2. TERM OF EMPLOYMENT AND NOTICE OF TERMINATION

 

  2.1 The Employee shall enter into an employment agreement with the Company on
January 1, 2011 for an indefinite period of time and the employment shall in any
event end without notice being required on the first day of the month in which
the Employee is entitled to state pension in accordance with the General Old Age
Pensions Act (AOW). The employment is conditional upon the Employee’s legal
right to reside and work in the Netherlands.

 

  2.2 The Employee shall be appointed managing director (statutair directeur) of
Liberty Global Europe Management BV (being the managing director of the Company)
by the general meeting of shareholders of the Company with effect as of
January 1, 2011 and the Employee shall accept this appointment. A copy of this
shareholder’s resolution is attached as Annex 1 to this Employment Agreement.

 

  2.3 The Employee has been continuously employed within the Liberty Global
Europe Group of Companies since July 1, 2004.

 

  2.4 The Employee may terminate this Employment Agreement taking into account a
three month’s notice period, and the Company may terminate this Employment
Agreement taking into account a six month’s notice period dependant upon years
of service.

 

3. DUTIES AND PLACE OF EMPLOYMENT

 

  3.1 The Employee is employed in the position of Managing Director, European
Broadband Operations reporting to the President and Chief Executive Officer of
Liberty Global, Inc.

 

  3.2 The Company forms part of and provides services to the Liberty Global
Europe Group of Companies and the Employee as such will perform activities for
the Liberty Global Europe Group of Companies. Upon the reasonable request of the
Company, the Employee may be requested to perform activities for other companies
within the Liberty Global Europe Group of Companies or to be transferred to
another company within the Liberty Global Europe Group of Companies. The
Employee will not unreasonably deny such request.

 

2



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

  3.3 The Employee shall fulfil all obligations vested in him by law, laid down
in the articles of association of the Company and in instructions determined or
to be determined in the management by-laws.

 

  3.4 The Employee is obliged to do or to refrain from doing all that managing
directors in similar positions should do or should refrain from doing. The
Employee shall fully devote himself, his time and his energy to promoting the
interest of the Company.

 

  3.5 The place of employment shall be the offices of the Company at
Schiphol-Rijk. The Company shall be entitled, after consultation with the
Employee, to amend the place of employment.

 

  3.6 The Employee will be required to work for 40 hours per week on a full time
basis, 8 hours per day (Monday to Friday), unless otherwise agreed and approved
by his supervisor. The Employee may be required to work additional hours without
extra remuneration as may be necessary for the proper performance of his duties.
Given the nature of the position, the salary shall explicitly be considered to
include working overtime.

 

4. REMUNERATION

During the employment, as remuneration for his services hereunder, the Employee
shall be paid a fixed salary at the rate of EUR 500,000 gross per annum on a
full time basis including a holiday allowance of 8%. The remuneration will be
paid in 12 monthly instalments. Payments are due in arrears on or before the
last working day of each calendar month. The salary will be reviewed annually.

 

5. PENSIONS AND INSURANCES

The Employer will contribute to the group personal pension plan in which the
Employee participates. The Company shall make a gross contribution to the
Employee’s Base Health Insurance (“Basisverzekering”) in accordance with its
statutory obligation thereto, as set out in the Health Care Insurance Act
(“Zorgverzekeringswet”). In addition the Employee may choose to participate in
the Company’s Collective Health Care Scheme based on the terms and conditions of
that scheme provided by the Company. The Employee will also receive disability
insurance and travel & accident insurance in accordance with Company’s policy.

 

6. EXPENSES, COMPANY CAR AND MOBILE TELEPHONE

 

  6.1 To the extent that the Company has given prior approval for such expenses,
the Company shall reimburse all reasonable expenses incurred by the Employee in
the performance of his duties upon submission of all the relevant invoices and
vouchers.

 

  6.2 To assist in the performance of the Employee’s duties the Company shall
for the term of the Employment Agreement provide the Employee with a lease car
in category 1 (for the maximum amount), in accordance with the Car Leasing
Policy. The Employee will retain his existing lease car until the natural end of
its lease term.

 

  6.3 To assist in the performance of the Employee’s duties the Employee shall
for the term of the Employment Agreement be entitled to use a company mobile
telephone and a company laptop in accordance with the Mobile Telephone Policy,
the UPC E-mail Usage and the Internet Policy of the Company. The use of the
laptop will be without costs for the Employee. The costs relating to the mobile
phone will be reimbursed to the extent that these costs are reasonable and to
the extent that this reimbursement can be made free of Dutch wage withholding
tax. Under current Dutch tax law, an employer can reimburse telephone costs to
an employee free of Dutch wage withholding tax provided that these costs are,
for more than 10%, incurred for business purposes.

 

3



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

  6.4 The Employee is required to sign a user’s agreement for the use of the
lease car, the mobile phone and the laptop, as referred in clauses 6.2 and 6.3
above.

 

7. HOLIDAY ENTITLEMENT

 

  7.1 During the employment, on a full time basis, the Employee shall be
entitled to 25 working days’ holiday (in addition to public holidays) in each
calendar year from January to December.

 

  7.2 The Employee hereby agrees to the fact that the Company has the right to
purchase untaken holidays in excess of the statutory minimum at the end of each
calendar year. The statutory minimum holidays per year on a full time basis are
20.

 

  7.3 The Company has the right to appoint two mandatory holidays per year. For
each calendar year the appointment of two mandatory holidays shall not be
announced later than January 31 of that year.

 

  7.4 The Employee determines the start and end dates of his holidays himself,
taking into account the interest of the Company. The Employee underwrites the
general principle of the Company that all statutory minimum holidays should be
taken before the end of each calendar year. Given the nature of the Employee’s
function as a general manager and taking into account that the holidays taken
out by general managers are generally not administrated, the statutory minimum
holidays of the Employee will be deemed to be taken by the end of each calendar
year.

 

8. CONFIDENTIALITY

 

  8.1 Both during the term of employment and after the Employment Agreement has
terminated, for whatever reason, the Employee shall refrain from disclosing, in
any way and to any other party (including the Company’s other employees, unless
they are to be informed in connection with their work for the Company), any
information of a confidential nature concerning the Company, which has come to
the Employee’s attention as a result of his employment with the Company and of
which the Employee knows or should have known the confidential nature. This
obligation shall not only apply to information that is marked “confidential and
propriety” but to all technical, financial and business information, the names
of clients or potential clients and partners, proposed transactions, computer
software, computer systems and databases except any knowledge, information or
data which was at the time of disclosure, or thereafter becomes, generally
available to the public other than by breach of this provision.

 

  8.2 If the Employee breaches the obligations pursuant to paragraph 1 of this
Article 8, the Employee shall, contrary to article 7: 650, sub 3, 4 and 5 of the
Dutch Civil Code, without notice of default being required, pay to the Company
for each breach thereof, a penalty amounting to two gross monthly salaries of
the Employee. Alternatively, the Company will be entitled to claim full damages.

 

  8.3 For the purposes of this Article 8 the definition of the Company shall be
deemed to include the Liberty Global Europe Group of Companies.

 

4



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

9. DOCUMENTS AND RETURN OF COMPANY PROPERTY

 

  9.1 The Employee shall not be permitted to have or retain any documents,
correspondence, data carriers and/or data systems and/or copies/back-ups thereof
in any manner whatsoever, which belong to the Company and have been made
available to him in connection with his employment with the Company or with
which he has had dealings, among his private possessions, nor shall he copy,
compile, assemble or process any such documents etc. in any way whatsoever,
except insofar as and for as long as necessary for the performance of his work
for the Company. The Employee shall also not disassemble, replicate, decompose
or attempt in any way to find out the source code of the software contained in
such products or systems, unless he is required to do so in the performance of
his duties.

 

  9.2 In any event the Employee will be obliged to return to the Company
immediately, without necessitating the need for any request to be made in this
regard, any and all documents, correspondence, data carriers and/or data systems
and/or copies/back-ups thereof in any manner whatsoever at termination of this
agreement or on suspension of the Employee from active duty for whatever reason.

 

  9.3 The Employee is required to deliver to the Company on request or before
the end of his employment (or immediately should his employment terminate
without notice) all keys, computer hard- and software, mobile phones, and all
other property belonging to the Company or any other company of the Liberty
Global Europe Group of Companies. The Employee will be required to sign an
undertaking that all such property has been duly returned.

 

10. NON-COMPETITION

 

  10.1 The Employee’s services are special and unique. The level of compensation
is partly in consideration for the Employee not competing with the Company. The
Employee shall throughout the duration of this Employment Agreement and for a
period of one (1) year after termination hereof, not be engaged or involved in
any manner, directly or indirectly, whether for the account of the Employee or
for the account of others, in any enterprise which conducts activities in a
field similar to or otherwise competes with that of the Company nor act as
intermediary in whatever manner directly or indirectly. This obligation applies
solely to any work activities or involvement of the Employee within the
territory of the Netherlands.

 

  10.2 The Employee remains under the obligation to adhere to the
non-competition clause referred to in paragraph 1 of this Article 10 with
respect to the Company, if the Company or a part thereof is transferred to a
third party within the meaning of article 7:662 and onwards of the Dutch Civil
Code and this Employment Agreement terminates before or at the time of such
transfer, while in the event of continuation of the Employment Agreement, the
Employee would have entered the employment of the acquirer by operation of law.

 

  10.3 In the event the Employee breaches the obligations as expressed in
paragraphs 1 and 2 of this Article 10, the Employee shall, without notice of
default being required, pay to the Company for each such breach a penalty equal
to three of his most recent gross monthly salaries, as well as a penalty equal
to one-fifth of his most recent gross monthly salary for each day such breach
occurs and continues. Alternatively, the Company will be entitled to claim full
damages.

 

  10.4 For the purposes of this Article 10 the definition of the Company shall
be deemed to include the Liberty Global Europe Group of Companies.

 

11. NON-SOLICITATION

 

  11.1 The Employee shall for a period of one year after termination of the
employment, whether for the account of the Employee or for the account of
others, not directly or indirectly (i) employ, (ii) solicit or (iii) endeavour
to induce employees and former employees (to the extent employed one year before
the termination of this Employment Agreement) of the Company or of the Liberty
Global Europe Group of Companies to terminate their employment, in order to in
any way, shape or form compete with Company or the Liberty Global Group Europe
of Companies without the written consent of the Company.

 

5



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

  11.2 For the purposes of this Article 11 the definition of the Company shall
be deemed to include the Liberty Global Europe Group of Companies.

 

12. ASSIGNMENT OF INVENTION

 

  12.1 In the event the position and the tasks of the Employee require him to
use his expertise to create inventions in the broadest sense of the word and to
invent improvements for (but not restricted to) manufacturing processes,
products, production processes, machines and equipment related to the materials,
goods, products and production processes produced or used by the Company
(hereinafter “Inventions”) and that the Employee’s salary is based on his
ability to create such Inventions, any Invention made at any time, both during
and outside working hours, and for any purpose whatsoever shall be regarded as
having been made by the Employee for and on the Company’s behalf.

 

  12.2 Insofar as necessary and insofar as the rights in an Invention are not
assigned to the Company by operation of law, the Employee hereby assigns to the
Company in advance all the rights, including all non-patentable rights, in
Inventions which he – acting either alone or jointly with others – may make at
any given time (during or outside of working hours), or shall assign all such
rights to the Company as soon as the right is created at the Company’s first
request.

 

  12.3 With respect to Inventions, the Employee shall:

 

  a) regard all related information as confidential within the meaning of the
confidentiality clause set out in this Employment Agreement and shall act
accordingly;

 

  b) keep complete and accurate records regarding the Inventions, such records
being the property of the Company;

 

  c) sign all related patent applications and give the Company or its authorised
representatives or advisers all such reasonable assistance as they may require
in drafting such applications;

 

  d) co-operate when asked to assist in any formalities, including but not
restricted to signing all deeds of assignment or other documents which the
Company must complete to obtain a patent on an Invention in its own name,
whereby the Employee shall have the right to be named as the inventor in the
relevant patent application;

 

  e) act as a witness in Invention-related procedures and proceedings;

 

  f) refrain from applying for patents on Inventions, in the case where the
Company wishes to keep such Inventions secret or decides not to apply for a
patent, regardless of its reasons.

 

  g) If and insofar as the above-mentioned tasks are performed after the
Employee has left the Company’s service, the Company shall pay the Employee a
reasonable hourly fee for the time the latter spends performing these tasks at
its request.

 

  12.4 For the purposes of this Article 12 the Company shall include the Liberty
Global Europe Group of Companies.

 

13. COPYRIGHTS

 

  13.1 Without prejudice to the provisions of the Dutch Copyright Act
(“Auteurswet”), the Company shall be assigned all the rights in work produced by
the Employee during his term of employment, including any sketches, drawings,
reports, notes, documents, articles, books, audio and video tapes and computer
software, if and insofar as such works are related to a field in which the
Company is active or has been active at any given time.

 

  13.2 Insofar as necessary, and insofar as the rights are not assigned to the
Company by operation of law, the Employee hereby assigns to the Company in
advance all the rights described above, or shall assign any such right to the
Company as soon as the right is created at the Company’s first request. The
Employee undertakes to assist the Company, and hereby gives the Company an
irrevocable power of attorney to complete all the formalities necessary to
register the rights in the Company’s name, including the signature of one or
more deeds.

 

6



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

  13.3 Insofar as statutorily permissible, the Employee hereby waives any moral
rights which he may have within the meaning of Article 25 of the Dutch Copyright
Act, including any right to claim authorship or to object to or prevent the
Company from modifying any work which he produces during his term of employment.

 

  13.4 For the purposes of this Article 13 definition of the Company shall be
deemed to include the Liberty Global Europe Group of Companies.

 

14. GIFTS

 

  14.1 The Employee shall not accept or stipulate, either directly or
indirectly, any type of commission, compensation or remuneration or any gifts
from any customers, suppliers or third parties in connection with the
performance of his duties without the Company’s prior consent.

 

  14.2 The provisions set out above shall not apply to customary promotional
gifts of limited value.

 

15. PROHIBITION ON ADDITIONAL WORK

The Employee shall refrain from accepting other paid or unpaid work in addition
to the duties he performs under this Employment Agreement without first
obtaining the Company’s written consent. Such consent, if given, shall always
require that the other work is carried out in accordance with the Liberty Global
Code of Business Conduct.

 

16. SICKNESS AND DISABILITY

 

  16.1 In the event of sickness as defined in article 7:629 of the Dutch Civil
Code, the Employee shall notify the Company as soon as possible, but
nevertheless before 09:30 hours at the latest on the first day of sickness. The
employee shall observe the Company’s policy pertaining to sickness, the UPC Sick
leave policy, as determined by the Company from time to time and the Employee
will sign this policy for acknowledgement and return a copy to the HR department
of the Company.

 

  16.2 In the event of sickness, the Company shall from the first day of
sickness pay the Employee 100% of his salary and holiday allowance as defined in
article 4.1 to a maximum of 52 weeks as from the first day of sickness. After
this period the Company shall pay to the Employee 70% of his salary and holiday
allowance as defined in article 4.1 for a period of 52 weeks, to the extent that
the remuneration does not exceed the daily remuneration referred to in article
9, paragraph 1, of the Social Insurance Coordination Act. The above applies,
however, only if and to the extent that pursuant to the requirements of article
7:629 sub 3 through 7 and 9 of the Dutch civil Code, the Company is under the
obligation to pay salary in accordance with article 7: 629, sub 1 of the Dutch
Civil Code.

 

  16.3 The employee shall not be entitled to the salary payment referred to in
paragraph 2 of this Article 16 if, and to the extent that, in connection with
his sickness, he can validly claim damages from a third party as a result of
loss of salary and if and to the extent that the payments by the Company set
forth in paragraph 2 of this Article 16 exceed the minimum obligation referred
to in article 7: 629 sub 1 of the Dutch Civil Code. In this event, the Company
shall satisfy payment solely by means of advanced payments on the compensation
to be received from the third party and upon assignment by the Employee of his
rights to damages vis-à-vis the third party concerned up to the total amount of
advanced payments made. The advanced payments shall be set-off by the Company if
the compensation is paid or, as the case may be, in proportion thereto.

 

7



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

17. PREVIOUS CONTRACTS

 

  17.1 This agreement supersedes all prior oral agreements or understandings and
any previous contract of service and or employment agreements between the
Company or any of the Group Companies and the Employee, which shall be deemed to
have been terminated by mutual consent as from the commencement of this
agreement. For the sake of clarity this includes the Employment Agreement for
Indefinite Term dated June 30, 2004, between UPC Holding Services BV and
yourself concerning your employment with UPC Broadband and your duties at UPC
Nederland B.V.

 

  17.2 The Employee hereby warrants and represents to the Company that he will
not, in entering into the agreement or carrying out his duties hereunder, be in
any breach of any terms of employment whether express or implied or any other
obligation binding upon him.

 

18. US INTERNAL REVENUE CODE SECTION 409A

In the event that the Employee becomes subject to the provisions associated with
US internal Revenue Code Section 409A then this Employment Agreement is intended
to comply with Section 409A, and any ambiguous provision will be construed in a
manner that is compliant with or exempt from the application of Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if the Employee
has a termination of employment (other than by reason of death), and the
Employee is deemed on his termination date to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B), then the payments and
benefits under this Employment Agreement that are subject to Section 409A shall
be made or provided as soon as practicable but not prior to the later of (A) the
payment date set forth in this Employment Agreement or (B) the date that is the
earlier of (i) the expiration of the six-month period measured from the date of
his termination or (ii) the date of his death, in either case without interest
for such de-lay. Any reimbursement of expenses due to the Employee under this
Employment Agreement are limited to actual expenses incurred and shall be paid
no later than the earlier of (i) the time prescribed under the Company’s
applicable policies and procedures, or (ii) the last day of the calendar year
following the calendar year in which he incurred the reimbursable expense.

 

19. UNILATERAL AMENDMENTS

On the basis of Article 7: 613 of the Dutch Civil Code the Company reserves the
right to unilaterally amend the employment conditions and the provisions of the
Employment Agreement in the event that such an amendment is of such substantial
importance to the Company that any interest of the Employee that is effected by
the amendment must be superseded.

 

20. MISCELLANEOUS

 

  20.1 The headings in this Employment Agreement are inserted for convenience
only and shall not affect its construction.

 

  20.2 Any reference to a statutory provision shall be construed as a reference
to any statutory modification or re-enactment thereof (whether before or after
the date hereof) for the time being in force.

 

  20.3 If one or more provisions of this Employment Agreement is/are or
become(s) totally or partially invalid or unenforceable, the validity of the
remaining clauses shall not be affected. The invalid or unenforceable clauses
have to be completed or interpreted in such way that the meaning of the
employment contract is not changed.

 

8



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

  20.4 At the moment of joining the Company the Employee has been provided with
a copy of the Liberty Global Code of Business Conduct, the Liberty Global
Insider Trading Policy, the Liberty Global Code of Ethics and the UPC Sick leave
policy (these policies need to be signed by the Employee and be returned to the
HR Department). Furthermore the Employee is obliged to take notice and will have
taken notice of the Company Safety and Security Rules, the Car Leasing Policy,
the Mobile Telephone Policy and the UPC E-mail Usage and Internet Policy and any
other policy that is determined by the Company. These policies are published on
the electronic media within the Company. All policies may be amended from time
to time and the Employee will be notified of any changes accordingly. The
Employee agrees prior to the changes of these Company policies to comply with
these Company policies. The policies (especially the Liberty Global Code of
Business Conduct, the Liberty Global Insider Trading Policy and the Liberty
Global Code of Ethics) are included by reference in this Employment Agreement.
By signing the Employment Agreement, the Employee acknowledges being aware of
the internal rules, regulations and policies contained in these documents. The
Employee is thus fully aware that he has to respect the policies, which he
declares to adhere to. All these policies directly apply to the Employee who
declares to unconditionally accept them. The Employee is conscious that any
breach or violation of these policies (especially the Liberty Global Code of
Business Conduct, the Liberty Global Insider Trading Policy and the Liberty
Global Code of Ethics) may constitute a gross misconduct justifying a dismissal
without notice. For the purposes of this paragraph 20.4 the Company includes the
Liberty Global Europe Group of Companies for which the Employee provides
services and/or the policies of Liberty Global.

 

  20.5 This Employment Agreement constitutes the entire agreement between the
Employee and the Company. Amendments to this Employment Agreement may only be
agreed upon in writing.

 

21. APPLICABLE LAW

 

  21.1 This Employment Agreement shall be governed and construed in all respects
in accordance with the laws of the Netherlands.

 

  21.2 No Collective Labour Agreement (“CAO”) is applicable to this Employment
Agreement.

The signatory page follows separately.

 

9



--------------------------------------------------------------------------------

LOGO [g123076ex10_45pg1-10.jpg]

 

IN WITNESS whereof this Employment Agreement has been executed in duplicate on
the date first before written.

 

Signed by:       Diederik Karsten    /s/ DIEDERIK KARSTEN    Date:       Signed
by Anton M. Tuijten    /s/ ANTON M. TUIJTEN    duly authorised for and on behalf
of       Liberty Global Europe Management B.V. for and on behalf of    Liberty
Global Europe B.V.       Date:      

 

10